
	
		I
		111th CONGRESS
		2d Session
		H. R. 4880
		IN THE HOUSE OF REPRESENTATIVES
		
			March 18, 2010
			Mrs. Kirkpatrick of
			 Arizona introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To secure Federal ownership and management of significant
		  natural, scenic, and recreational resources, to provide for the protection of
		  cultural resources, to facilitate the efficient extraction of mineral resources
		  by authorizing and directing an exchange of Federal and non-Federal land, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Copper Basin Jobs
			 Act.
		2.DefinitionsIn this Act:
			(1)Apache
			 leapThe term Apache Leap means the approximately
			 822 acres of land depicted on the map entitled Apache Leap and
			 dated January 2009.
			(2)Federal
			 landThe term Federal land means the approximately
			 2,406 acres of land located in Pinal County, Arizona, depicted on the map
			 entitled Southeast Arizona Land Exchange and Conservation Act of
			 2009–Federal Parcel–Oak Flat and dated January 2009.
			(3)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
			(4) Non-Federal
			 landThe term non-Federal land means the parcels of
			 land owned by Resolution Copper that are described in section 4(a).
			(5)Oak flat
			 withdrawal areaThe term Oak Flat Withdrawal Area
			 means the approximately 760 acres of land depicted on the map entitled
			 Oak Flat Withdrawal Area and dated January 2009.
			(6)Resolution
			 copperThe term Resolution Copper means Resolution
			 Copper Mining, LLC, a Delaware limited liability company, including any
			 successor, assign, affiliate, member, or joint venturer of Resolution Copper
			 Mining, LLC.
			(7)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			(8)StateThe
			 term State means the State of Arizona.
			(9)TownThe
			 term Town means the town of Superior, Arizona.
			3.Land
			 exchange
			(a)In
			 generalSubject to the provisions of this Act, if Resolution
			 Copper offers to convey to the United States all right, title, and interest of
			 Resolution Copper in and to the non-Federal land, and if the Secretary
			 determines that the public interest would be well served by making the
			 exchange, the Secretary shall convey to Resolution Copper, all right, title,
			 and interest of the United States in and to the Federal land.
			(b)Compliance with
			 applicable law
				(1)In
			 generalExcept as otherwise provided in this Act, the Secretary
			 shall carry out the land exchange under this section in accordance with section
			 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716) and
			 other applicable laws, including the National Environmental Policy Act of 1969
			 (42 U.S.C. 4321 et seq.).
				(2)Environmental
			 review document
					(A)In
			 generalTo the maximum extent practicable under the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and Council on
			 Environmental Quality regulations, the Secretary, in consultation with the
			 Secretary of the Interior and other affected Federal agencies, shall prepare a
			 single environmental review document, which shall be used as the basis for all
			 decisions under Federal law related to the land exchange and connected agency
			 decisions related to the proposed mine on the Federal land.
					(B)Effect of
			 paragraphNothing in this paragraph precludes the Secretary from
			 using separate environmental review documents prepared in accordance with the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or other
			 applicable laws for exploration or other activities not involving—
						(i)the
			 land exchange; or
						(ii)the extraction
			 of minerals in commercial quantities by Resolution Copper on or under the
			 Federal land.
						(c)Conditions on
			 acceptance
				(1)TitleTitle
			 to any non-Federal land conveyed by Resolution Copper to the United States
			 under this Act shall be in a form that is acceptable to—
					(A)the Secretary,
			 for land to be administered by the Forest Service; and
					(B)the Secretary of
			 the Interior, for land to be administered by the Bureau of Land
			 Management.
					(2)Terms and
			 conditionsThe conveyance of the Federal land and non-Federal
			 land under this Act shall be subject to such terms and conditions as the
			 Secretary and the Secretary of the Interior may require.
				(d)Consultation
			 with indian tribesPrior to making a public interest
			 determination under subsection (a), the Secretary shall engage in
			 government-to-government consultation with affected Indian tribes concerning
			 issues related to the exchange, in accordance with applicable laws (including
			 regulations).
			(e)Appraisals
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary and Resolution Copper shall select an appraiser to
			 conduct appraisals of the Federal land and non-Federal land.
				(2)Requirements
					(A)In
			 generalExcept as provided in subparagraph (B), an appraisal
			 prepared under paragraph (1) shall be conducted in accordance with nationally
			 recognized appraisal standards, including—
						(i)the
			 Uniform Appraisal Standards for Federal Land Acquisitions; and
						(ii)the Uniform
			 Standards of Professional Appraisal Practice.
						(B)Final appraised
			 value
						(i)In
			 generalAfter the final appraised value is determined and
			 approved by the Secretary, the Secretary shall not be required to reappraise or
			 update the final appraised value for a period of 3 years beginning on the date
			 of the approval by the Secretary of the final appraised value.
						(ii)ReappraisalNothing
			 in this subparagraph precludes the Secretary, prior to entering into an
			 exchange agreement with Resolution Copper, from requiring a reappraisal or
			 update of the final appraisal if the Secretary determines that such reappraisal
			 or update is necessary.
						(iii)ImprovementsAny
			 improvements made by Resolution Copper prior to entering into an exchange
			 agreement shall not be included in the appraised value of the Federal
			 land.
						(C)Public
			 reviewBefore implementing the land exchange under this Act, the
			 Secretary shall make the appraisals of the land to be exchanged (or a summary
			 thereof) available for public review.
					(3)Additional
			 appraisal information
					(A)In
			 generalThe appraiser selected under this subsection shall
			 prepare a detailed income capitalization approach analysis, in accordance with
			 the appraisal requirements referred to in paragraph (2)(A), of the market value
			 of the Federal land, even if the income capitalization approach analysis is not
			 the appraisal approach relied on by the appraiser to determine the market value
			 of the Federal land.
					(B)Inclusion in
			 final appraisal reportThe income capitalization approach
			 analysis under subparagraph (A) shall be included in the final appraisal report
			 of the Federal land.
					(f)Equal value
			 land exchange
				(1)In
			 generalThe value of the Federal land and non-Federal land to be
			 exchanged under this Act shall be equal or shall be equalized in accordance
			 with this subsection.
				(2)Surplus of
			 Federal land value
					(A)In
			 generalIf the final appraised value of the Federal land exceeds
			 the value of the non-Federal land, Resolution Copper shall—
						(i)convey additional
			 non-Federal land in the State to the Secretary or the Secretary of the
			 Interior, consistent with the requirements of this Act and subject to the
			 approval of the applicable Secretary;
						(ii)make a cash
			 payment to the United States; or
						(iii)use a
			 combination of the methods described in clauses (i) and (ii), as agreed to by
			 Resolution Copper, the Secretary, and the Secretary of the Interior.
						(B)Amount of
			 paymentThe Secretary may accept a payment in excess of 25
			 percent of the total value of the land or interests conveyed, notwithstanding
			 section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1716(b)).
					(C)Disposition and
			 use of proceedsAny amounts received by the United States under
			 this paragraph shall be deposited in the fund established under Public Law
			 90–171 (commonly known as the Sisk Act) (16 U.S.C. 484a) and
			 shall be made available to the Secretary, without further appropriation, for
			 the acquisition of land for addition to the National Forest System in the
			 State.
					(3)Surplus of
			 non-Federal landIf the final appraised value of the non-Federal
			 land exceeds the value of the Federal land—
					(A)the United States
			 shall not make a payment to Resolution Copper to equalize the value; and
					(B)except as
			 provided in section 9, the surplus value of the non-Federal land shall be
			 considered to be a donation by Resolution Copper to the United States.
					(g)Oak flat
			 withdrawal area
				(1)In
			 generalSubject to the provisions of this subsection and
			 notwithstanding any withdrawal of the Oak Flat Withdrawal Area from the mining,
			 mineral leasing, or public land laws, the Secretary may authorize Resolution
			 Copper to carry out mineral exploration activities—
					(A)under the Oak
			 Flat Withdrawal Area, so long as such activities would not disturb the surface
			 of the area; and
					(B)on the Oak Flat
			 Withdrawal Area (but not within the Oak Flat Campground), so long as such
			 activities are conducted from a single exploratory drill pad.
					(2)ConditionsAny
			 activities undertaken in accordance with this subsection shall be subject to
			 such terms and conditions as the Secretary may require.
				(3)TerminationThe
			 authorization for Resolution Copper to undertake mineral exploration activities
			 under this subsection shall terminate on the earlier of—
					(A)the date the land
			 is conveyed to Resolution Copper in accordance with this Act; or
					(B)the date that is
			 3 years after the date a special use permit is issued in accordance with this
			 subsection.
					(h)CostsAs
			 a condition of the land exchange, Resolution Copper shall agree to pay, without
			 compensation, any costs that are—
				(1)associated with
			 the land exchange; and
				(2)agreed to by the
			 Secretary.
				(i)Intent of
			 Congress
				(1)In
			 generalIt is the intent of Congress that the Secretary shall
			 complete any necessary environmental reviews and public interest determination
			 on the land exchange not later than 3 years after the date Resolution Copper
			 submits a mining plan of operation to the Secretary.
				(2)AgreementIf
			 the Secretary determines that the public interest would be well served by
			 making the land exchange, it is the intent of Congress that the Secretary seek
			 to enter into an exchange agreement not later than 90 days after the date of
			 the public interest determination.
				4.Conveyance and
			 management of non-Federal land
			(a)ConveyanceOn
			 receipt of title to the Federal land, Resolution Copper shall simultaneously
			 convey—
				(1)to the Secretary
			 of Agriculture, all right, title, and interest that the Secretary determines to
			 be acceptable in and to—
					(A)the approximately
			 147 acres of land located in Gila County, Arizona, depicted on the map entitled
			 Southeast Arizona Land Conservation Act of 2009–Non-Federal
			 Parcel–Turkey Creek and dated January 2009;
					(B)the approximately
			 148 acres of land located in Yavapai County, Arizona, depicted on the map
			 entitled Southeast Arizona Land Conservation Act of 2009–Non-Federal
			 Parcel–Tangle Creek and dated January 2009;
					(C)the approximately
			 149 acres of land located in Maricopa County, Arizona, depicted on the map
			 entitled Southeast Arizona Land Conservation Act of 2009–Non-Federal
			 Parcel–Cave Creek and dated January 2009;
					(D)the approximately
			 640 acres of land located in Coconino County, Arizona, depicted on the map
			 entitled Southeast Arizona Land Exchange and Conservation Act of
			 2009–Non-Federal Parcel–East Clear Creek and dated January 2009;
					(E)the approximately
			 95 acres of land located in Pinal County, Arizona, depicted on the map entitled
			 Southeast Arizona Land Conservation Act of 2009–Non-Federal Parcel–The
			 Pond and dated January 2009; and
					(F)the approximately
			 110 acres of land located in Pinal County, Arizona, depicted on the map
			 entitled Southeast Arizona Land Conservation Act of 2009–Non-Federal
			 Parcel–Apache Leap South End and dated January 2009, subject to the
			 retained right of Resolution Copper to conduct underground activities
			 that—
						(i)the
			 Secretary determines would not disturb the surface of Apache Leap; and
						(ii)do
			 not involve commercial mineral extraction under Apache Leap; and
						(2)to the Secretary
			 of the Interior, all right, title, and interest that the Secretary of the
			 Interior determines to be acceptable in and to—
					(A)the approximately
			 3,050 acres of land located in Pinal County, Arizona, identified as
			 Lands to DOI as generally depicted on the map entitled
			 Lower San Pedro River and dated June 3, 2009;
					(B)the approximately
			 160 acres of land located in Gila and Pinal Counties, Arizona, identified as
			 Lands to DOI as generally depicted on the map entitled
			 Dripping Springs and dated June 3, 2009; and
					(C)the approximately
			 940 acres of land located in Santa Cruz County, Arizona, identified as
			 Lands to DOI as generally depicted on the map entitled
			 Appleton Ranch and dated June 3, 2009.
					(b)Management of
			 acquired land
				(1)Land acquired
			 by the Secretary
					(A)In
			 generalLand acquired by the Secretary under this Act
			 shall—
						(i)become part of
			 the national forest in which the land is located; and
						(ii)be
			 administered in accordance with the laws applicable to the National Forest
			 System.
						(B)Boundary
			 revisionOn acquisition of land by the Secretary under this Act,
			 the boundaries of the national forest shall be modified to reflect the
			 inclusion of the acquired land.
					(C)Land and water
			 conservation fundFor purposes of section 7 of the Land and Water
			 Conservation Fund Act of 1965 (16 U.S.C. 460l–9), the boundaries of a national
			 forest in which land acquired by the Secretary is located shall be deemed to be
			 the boundaries of that forest as in existence on January 1, 1965.
					(2)Land acquired
			 by the Secretary of the interior
					(A)San pedro
			 riparian national conservation area
						(i)In
			 generalThe following land shall be added to, and administered as
			 part of, the San Pedro Riparian National Conservation Area in accordance with
			 the laws (including regulations) applicable to the Conservation Area:
							(I)The land acquired
			 by the Secretary of the Interior under subsection (a)(2)(A).
							(II)Any land
			 acquired by the Secretary of the Interior which is adjacent to the San Pedro
			 Riparian National Conservation Area.
							(ii)Management
			 planNot later than 2 years after the date on which the land is
			 acquired, the Secretary of the Interior shall update the management plan for
			 the San Pedro Riparian National Conservation Area to reflect the management
			 requirements of the acquired land.
						(B)Dripping
			 springsLand acquired by the Secretary of the Interior under
			 subsection (a)(2)(B) shall be managed in accordance with the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) and applicable land
			 use plans.
					(C)Las cienegas
			 national conservation areaLand acquired by the Secretary of the
			 Interior under subsection (a)(2)(C) shall be added to, and administered as part
			 of, the Las Cienegas National Conservation Area in accordance with the laws
			 (including regulations) applicable to the Conservation Area.
					(c)Surrender of
			 rightsIn addition to the conveyance of the non-Federal land
			 conveyed to the United States under this Act, and as a condition of the land
			 exchange, Resolution Copper shall surrender to the United States, without
			 compensation, the rights held by Resolution Copper under the mining laws and
			 other laws of the United States to commercially extract minerals under—
				(1)Apache Leap;
			 and
				(2)the property
			 described in subsection (a)(1)(E) (commonly known as The
			 Pond).
				5.Recreational
			 access and improvements
			(a)Recreational
			 access and facilities
				(1)In
			 generalAs a condition of the land exchange under this Act,
			 Resolution Copper shall pay to the Secretary $1,250,000, to improve access and
			 facilities for dispersed recreation and other outdoor recreational activities
			 as provided in paragraph (2).
				(2)Use of
			 amountsThe Secretary shall use the amount paid in accordance
			 with paragraph (1), without further appropriation, to construct or improve road
			 access, turnouts, trails, parking areas, or facilities for dispersed recreation
			 and other outdoor recreational activities as the Secretary determines to be
			 appropriate.
				(3)Preferred
			 locationsTo the maximum extent practicable, the funds made
			 available under this subsection shall be used by the Secretary on national
			 forest land—
					(A)in the general
			 area north of Arizona State Highway 60; or
					(B)in the general
			 area along Arizona State Highway 177.
					(b)Determination
			 of valueAmounts paid by Resolution Copper under this section
			 shall not be considered in determining the value of the Federal and non-Federal
			 land under section 3(f).
			6.Value adjustment
			 payment to United States
			(a)Annual
			 production reporting
				(1)In
			 generalAs a condition of the exchange, beginning on February 15
			 of the first calendar year beginning after the date of commencement of
			 production of valuable locatable minerals in commercial quantities from the
			 Federal land conveyed to Resolution Copper under section 3, and annually
			 thereafter, Resolution Copper shall file with the Secretary of the Interior a
			 report indicating the quantity of locatable minerals produced in commercial
			 quantities from the Federal land during the preceding calendar year.
				(2)Report
			 contentsThe reports under paragraph (1) shall comply with any
			 recordkeeping and reporting requirements prescribed by the Secretary or
			 required by applicable Federal laws in effect at the time of production.
				(b)Payment on
			 productionIf the cumulative production of valuable locatable
			 minerals produced in commercial quantities from the Federal land conveyed to
			 Resolution Copper under section 3 exceeds the quantity of production of
			 locatable minerals from the Federal land used in the income capitalization
			 approach analysis prepared under section 3(e)(3), Resolution Copper shall pay
			 to the United States, by not later than March 15 of each applicable calendar
			 year, a value adjustment payment for the quantity of excess production at the
			 same rate assumed for the income capitalization approach analysis prepared
			 under section 3(e)(3).
			(c)State law
			 unaffectedNothing in this section modifies, expands, diminishes,
			 amends, or otherwise affects any State law relating to the imposition,
			 application, timing, or collection of a State excise or severance tax.
			(d)Use of
			 fundsThe funds paid to the United States under this section
			 shall be deposited in the fund established under Public Law 90–171 (commonly
			 known as the Sisk Act) (16 U.S.C. 484a) and shall be made
			 available to the Secretary, without further appropriation, for the acquisition
			 of land for addition to the National Forest System in the State.
			7.WithdrawalSubject to valid existing rights, Apache
			 Leap and any land acquired by the United States under this Act is withdrawn
			 from all forms of—
			(1)entry,
			 appropriation, or disposal under the public land laws;
			(2)location, entry,
			 and patent under the mining laws; and
			(3)disposition under
			 the mineral leasing, mineral materials, and geothermal leasing laws.
			8.Apache
			 leap
			(a)Management
				(1)In
			 generalThe Secretary shall manage Apache Leap to preserve the
			 natural character of Apache Leap and to protect archeological and cultural
			 resources located on Apache Leap.
				(2)Special use
			 permitsThe Secretary may issue to Resolution Copper special use
			 permits allowing Resolution Copper to carry out underground activities (other
			 than the commercial extraction of minerals) under the surface of Apache Leap
			 that the Secretary determines would not disturb the surface of the land,
			 subject to any terms and conditions that the Secretary may require.
				(3)Fences;
			 signageThe Secretary may allow use of the surface of Apache Leap
			 for installation of fences, signs, or other measures necessary to protect the
			 health and safety of the public, protect resources located on Apache Leap, or
			 to ensure that activities conducted under paragraph (2) do not affect the
			 surface of Apache Leap.
				(b)Plan
				(1)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Secretary, in consultation with applicable Indian tribes, the
			 Town, Resolution Copper, and other interested members of the public, shall
			 prepare a management plan for Apache Leap.
				(2)ConsiderationsIn
			 preparing the plan under paragraph (1), the Secretary shall consider whether
			 additional measures are necessary to—
					(A)protect the
			 cultural, archaeological, or historical resources of Apache Leap, including
			 permanent or seasonal closures of all or a portion of Apache Leap; and
					(B)provide access
			 for recreation.
					9.Conveyances to
			 town of superior, Arizona
			(a)Conveyances
				(1)In
			 generalOn request from the Town and subject to the provisions of
			 this section, the Secretary shall convey to the Town the following:
					(A)Approximately 30
			 acres of land as depicted on the map entitled Southeast Arizona Land
			 Exchange and Conservation Act of 2009–Federal Parcel–Fairview Cemetery
			 and dated January 2009.
					(B)The reversionary
			 interest and any reserved mineral interest of the United States in the
			 approximately 265 acres of land located in Pinal County, Arizona, as depicted
			 on the map entitled Southeast Arizona Land Exchange and Conservation Act
			 of 2009–Federal Reversionary Interest–Superior Airport and dated
			 January 2009.
					(C)The approximately
			 250 acres of land located in Pinal County, Arizona, as depicted on the map
			 entitled Southeast Arizona Land Exchange and Conservation Act of
			 2009–Federal Parcel–Superior Airport Contiguous Parcels and dated
			 January 2009.
					(b)Payment
				(1)In
			 generalThe Town shall pay to the Secretary the fair market value
			 for each parcel of land or interest in land acquired under this section, as
			 determined by appraisals conducted in accordance with section 3(e).
				(2)ReductionIf
			 the final appraised value of the non-Federal land exceeds the value of the
			 Federal land under section 3—
					(A)the obligation of
			 the Town to pay the United States shall be reduced by an amount not to exceed
			 the excess value of the non-Federal land conveyed to the United States;
			 and
					(B)the amount
			 donated by Resolution Copper to the United States shall be reduced
			 accordingly.
					(c)Sisk
			 ActAny payment received by the Secretary from the Town under
			 this section shall be deposited in the fund established under Public Law 90–171
			 (commonly known as the Sisk Act) (16 U.S.C. 484a) and shall be
			 made available to the Secretary, without further appropriation, for the
			 acquisition of land for addition to the National Forest System in the
			 State.
			(d)Terms and
			 conditionsThe conveyances under this section shall be subject to
			 such terms and conditions as the Secretary may require.
			
